Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 7: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving an input from a user via an input/output device, the input including information for a plurality of assets maintained by the user; decomposing a main problem into multiple sub-problems; independently solving each of the multiple sub-problems to determine corresponding multiple sub-solutions; recombining the corresponding multiple sub-solutions into a solution to the main problem;  98001927PATENT Attorney Docket No.: CL008calculating an intervention schedule for each asset of the plurality of assets based on the solution; and upon receiving a request from the user, outputting the intervention schedule via one of a display of the input/output device or remote  (Step 2A1-Yes).
That is, other than reciting “by a classical computer,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  For example, but for the “classical computer” language, the encompasses the user transmitting information, receiving information, and analyzing the information based on attributes.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elementsin the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1 and 13.
Claim 2 recites wherein the processor is further configured to compose the main problem based on a selection of at least one of the plurality of assets, corresponding intervention types, time frames, or monetary attributes.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein the processor is further configured to stochastically decompose the main problem into the multiple sub-problems and create a master node that controls N-worker nodes, which are configured to solve each of the 98001926PATENT Attorney Docket No.: CL008 multiple sub-problems, analyzes aggregate information about constraints and total valuation, and directs states of the N-worker nodes.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
supra.
Claim 5 recites wherein the search phase comprises each of the N-worker nodes solving a corresponding one of the multiple sub-problems, and wherein the trade phase comprises trading an asset and corresponding intervention sequence assigned to one of the N-worker nodes with an asset and corresponding intervention sequence assigned to a different one of the N-worker nodes.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites wherein the processor is further configured to receive aggregate information from the N-worker nodes during a search phase to create approximated aggregate information about a whole solution to the main problem.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites composing the main problem based on a selection of at least one of the plurality of assets, corresponding intervention types, time frames, or monetary attributes.  These limitations are also part of the abstract idea identified in claim 7, and is similarly rejected under the same rationale as claim 7, supra.
Claim 9 recites stochastically decomposing the main problem into the multiple sub-problems, creating a master node that controls N-worker nodes, which are configured to solve each of the multiple sub-problems, analyzing aggregate information about constraints and total valuation, and directing states of the N-worker node.  These limitations are also part of the supra.
Claim 10 recites wherein the states of the N-worker nodes comprises a search phase and a trade phase.  These limitations are also part of the abstract idea identified in claim 7, and is similarly rejected under the same rationale as claim 7, supra.
Claim 11 recites during the search phase, solving a corresponding one of the multiple sub-problems using each of the N-worker nodes, and during the trade phase, trading an asset and corresponding intervention sequence assigned to one of the N-worker nodes with an asset and corresponding intervention sequence assigned to a different one of the N-worker nodes.  These limitations are also part of the abstract idea identified in claim 7, and is similarly rejected under the same rationale as claim 7, supra.
Claim 12 recites receiving aggregate information from the N-worker nodes during a search phase to create approximated aggregate information about a whole solution to the main problem.  These limitations are also part of the abstract idea identified in claim 7, and is similarly rejected under the same rationale as claim 7, supra.
Claim 14 recites composing the main problem based on a selection of at least one of the plurality of assets, corresponding intervention types, time frames, or monetary attributes. These limitations are also part of the abstract idea identified in claim 13, and is similarly rejected under the same rationale as claim 13, supra.
Claim 15 recites stochastically decomposing the main problem into the multiple sub-problems, creating a master node that controls N-worker nodes, which are configured to solve each of the multiple sub-problems, analyzing aggregate information about constraints and total valuation, and directing states of the N-worker nodes.  These limitations are also part of the supra.
Claim 16 recites wherein the states of the N-worker nodes comprises a search phase and a trade phase.  These limitations are also part of the abstract idea identified in claim 13, and is similarly rejected under the same rationale as claim 13, supra.
Claim 17 recites during the search phase, solving a corresponding one of the multiple sub- problems using each of the N-worker nodes, and during the trade phase, trading an asset and corresponding intervention sequence assigned to one of the N-worker nodes with an asset and corresponding intervention sequence assigned to a different one of the N-worker nodes.  These limitations are also part of the abstract idea identified in claim 13, and is similarly rejected under the same rationale as claim 13, supra.
Claim 18 recites receiving aggregate information from the N-worker nodes during a search phase to create approximated aggregate information about a whole solution to the main problem.  These limitations are also part of the abstract idea identified in claim 13, and is similarly rejected under the same rationale as claim 13, supra.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gnocato (US 20160132550) in view or Randolph (US 20070124009) and Enraer (US 20170091688).
Regarding claims 1, 7 and 13, Gnocato discloses user input interface (45), with a display (45A), and a printer (45B), with a database that is programmable (42; Para. 86), that is capable of providing a database containing information regarding each component of an infrastructure (Infrastructure 10, 12 and another), where the information includes a history of maintenance activities applied to the component (Para. 25, and 26); determining an optimal schedule for replacement or upgrading of infrastructure component which treat each subset as a 
Gnocato fails to disclose an asset management apparatus with a processor programmed to decompose a main problem into a multiple-sub problems; independently solve each of the multiple sub-problems to determine corresponding multiple-sub problems; recombine the multiple sub-problems into a solution to the main problem; and output an intervention schedule via one of a display of an input/output device or remote electronic device. 
However, Randolph discloses decomposing a problem into solvable steps (Para. 123); determining and specifying the best solver to use depending on the characteristic of an inventory problem because solving different inventory problems require different solutions (Para. 64); and integrating the overall solution in one architecture (Para. 123). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Gnocato with the solver of Randolph.  Doing so allows the system to computer and integrate information into an effective output to make information more readily accessible and comprehendible. 
Gnocato also fails to disclose output the intervention schedule via one of a display of the input/output device or remote electronic device.  However, Embraer discloses a scheduling solution (16) that results in scheduling indicators (110) presented graphically (Para. 115). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Gnoacto with Embreaer scheduling display.  Doing so makes the information more accessible and readable for the user to make effective decision. 
Regarding claims 2, 8, and 14, modified Gnoacto discloses composing the main problem based on a selection of at least one of the plurality of assets, corresponding intervention  (Embraer, Automatically generating optimized scheduling from a list of activities to be performed in a set of assets considering simultaneous three interests of the organization: maintenance production in required times, maintenance of integrity of assets, and reduction costs through an efficient use of available resources, Para. 45). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698